Citation Nr: 1206801	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-06 169	)	DATE
	)
	)

On appeal from the
Bay Pines VA Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at St. Anthony's Hospital from October 30, 2008 to November 11, 2008. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  The Veteran testified at a Board hearing in St. Petersburg, Florida in June 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at St. Anthony's Hospital from October 30, 2008 to November 11, 2008.  After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In reviewing the Veteran's claim the Board observes that numerous pieces of evidence have not been associated with the claims file.  Specifically, the Veteran's November 2008 claim, the November 2008 Notice to the Veteran, and the September 11, 2009 Chief Medical Officer (CMO) reconsideration review are not in the file.  See November 2009 statement of the case listing summary of evidence.  The Board is unclear if there is other outstanding evidence not currently associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claims on appeal, the Agency of Original Jurisdiction (AOJ) should associate all evidence not currently in the claims file, including, but not limited to, the evidence referenced above; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

Furthermore, the Board notes that according to the VCAA, VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There are two controlling statutes for medical reimbursement claims, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  There is no evidence the Veteran was provided notice of either of these sections and what was required to substantiate his claim.  As the Veteran was provided minimal VCAA notice, the Board concludes that this case must be remanded for compliance with the required provisions.

Finally, the Veteran should be provided with the appropriate releases so that the AOJ can obtain any private treatment records and daily notes from his hospitalization at St. Anthony's Hospital.  The Board further notes that the AOJ should make efforts to obtain all outstanding VA treatment records for the Veteran, including any reports of contact from St. Anthony's Hospital.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran and his representative a VCAA notice letter, informing him of (1) the information or evidence that is necessary to substantiate his medical reimbursement claim under 38 U.S.C.A. §§ 1725 and 1728; (2) the information or evidence that he should provide, including the appropriate releases; and (3) the information and evidence that VA will attempt to obtain on his behalf.


2.	Supply the Veteran with the appropriate releases so that the AOJ may obtain the following from St. Anthony's Hospital:

a)  Any handwritten daily notes from October 29, 2008 to November 11, 2008 and 
b)  All hospital treatment records from October 29, 2008 to November 11, 2008.

Regardless of whether the Veteran responds, the AOJ should associate any outstanding treatment records from St. Anthony's Hospital, from October 29, 2008 to November 11, 2008, that it currently has possession of.

3.	Obtain the following VA medical records and associate them with the claims file:

a)  Any outstanding VA treatment records from any VA Medical Center,
b)  Any reports of contact from St. Anthony's hospital to any VAMC from October 29, 2008 to November 11, 2008, including any contact to case workers, social workers, medical personnel, or other employees of the VAMC staff.

All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

4.	Associate outstanding evidence pertinent to this claim with the Veteran's file so that the Board may review it.  This includes, but is not limited to the Veteran's November 2008 claim, the November 2008 Notice to the Veteran, and the September 11, 2009 CMO reconsideration review.

5.	Send the file to the CMO for an addendum opinion as to the claim for entitlement to payment or reimbursement of private medical expenses.  The CMO should specifically address the fact that the Veteran's physician put him under a Baker Act hold upon admission to the hospital and discuss how this affects the claim that he was stable at admission to the hospital.  See September 2009 Review of Chart. 

6.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

